Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of Pharmacyclics, Inc., a Delaware corporation (the “Company”), on Form 10-Q for the quarter ended March 31, 2012 as filed with the Securities and Exchange Commission (the “Report”), I, Robert W. Duggan, Chairman of the Board and Chief Executive Officer of the Company, certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ ROBERT W. DUGGAN Robert W. Duggan Chairman of the Board and Chief Executive Officer May 10, 2012 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of Pharmacyclics, Inc, a Delaware corporation (the “Company”), on Form 10-Q for the quarter ended March 31, 2012 as filed with the Securities and Exchange Commission (the “Report”), I, Rainer M. Erdtmann, Vice President, Finance and Administration and Secretary of the Company, certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ RAINER M. ERDTMANN Rainer M. Erdtmann Vice President, Finance and Administration and Secretary (Principal Accounting and Financial Officer) May 10, 2012
